IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 EARL MARKEY,                                  :   No. 75 MM 2020
                                               :
                     Petitioner                :
                                               :
                                               :   Application for Extraordinary Relief
              v.                               :   Pursuant to the Court’s King Bench
                                               :   Jurisdiction
                                               :
 GOVERNOR TOM WOLF,                            :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2020, Petitioner’s Application for Leave of Court

to File Reply is GRANTED.         Petitioner’s Emergency Ex Parte Application for

Extraordinary Relief Pursuant to the Court’s King’s Bench Jurisdiction is DENIED.